DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed March 2, 2021 is acknowledged and has been entered.  Claims 8 and 27-30 have been canceled.  Claims 1 and 26 have been amended.  Claim 31 has been added.

2.	As before noted, Applicant elected the species of the invention in which the tumor cell-specific marker is a cytokeratin, the immune cell-specific marker is CD4, and the anti-PD-L1 antibody is SP142.

3.	Claims 1, 9-16, 26, and 31 are pending in the application and have been examined.

Election/Restriction
4.	As before noted, the restriction and election requirement set forth in the Office action mailed February 7, 2020 is withdrawn in part so as to rejoin the elected species of the invention and the non-elected species of the invention in which the immune cell-specific marker is any of CD3, CD8, CD19, and CD11c.

Information Disclosure Statement
5.	The information disclosure filed March 2, 2021 has been considered.  An initialed copy is enclosed.

Grounds of Objection and Rejection Withdrawn
6.	Unless specifically reiterated below, Applicant’s amendment has obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed January 4, 2021.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	The rejection of claims 1 and 11-16 under 35 U.S.C. 103, as being unpatentable over Ghebeh et al. (Neoplasia. 2006 Mar; 8 (3): 190-8) in view of Sung et al. (Hum. Pathol. 2007 Feb; 38 (2): 332-41), is maintained.
	Beginning at page 6 of the amendment filed March 2, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive 
	Ghebeh et al. teaches a double-staining immunohistochemical staining procedure performed to analyze expression of human PD-L1 and human CD4, human CD3, human CD8 or human cytokeratins simultaneously on formalin-fixed, paraffin-embedded tumor tissue sections; see entire document (e.g., pages 191 and 192; Figure 1; Figure 2).  Ghebeh et al. teaches the use of a pan-cytokeratin antibody (see, e.g., page 192).  Ghebeh et al. teaches counterstaining using hematoxylin (see, e.g., page 192).  Ghebeh et al. teaches contacting the specimen with one of the primary antibodies before contacting the specimen with another one of the primary antibodies (see, e.g., page 192).  Ghebeh et al. teaches in another case the specimen is contacted with both primary antibodies simultaneously (see, e.g., page 192).  Ghebeh et al. teaches first and second signals were generated using an HRP-conjugated secondary antibody and DAB to produce a brown stain and an AP-conjugated secondary antibody and Fast Red in napthol phosphate to produce a red stain (see, e.g., page 192). 
	Ghebeh et al. teaches a double-staining immunohistochemical staining procedure but does not suggest using a triple-staining immunohistochemical staining procedure to analyze the expression of PD-L1, cytokeratin, and CD4.
	This deficiency is remedied by the teachings of Sung et al.
	Sung et al. teaches a triple-staining immunohistochemical staining procedure; see entire document (e.g., the abstract).
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have performed a triple-staining immunohistochemical staining procedure to analyze the expression of PD-L1, cytokeratin, and CD4, as suggested by the teachings of Ghebeh et al. in view of the teachings of Sung et al.  One ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to so in order to assess the expression of PD-L1, cytokeratin, and CD4 by the cells of a single tissue specimen.    
	Notably, claims 15 and 16 recite, “wherein a fifth detectable signal is produced by overlap of the first detectable signal and the second detectable signal that is different from the first and second detectable signals” and “wherein a sixth detectable signal is produced by overlap of the first detectable signal and the third detectable signal that is different 
Therefore, absent a showing of any unobvious difference, the claimed invention rendered obvious by the teachings of the prior art.
Applicant’s previous arguments, although carefully considered, were not found persuasive because according to claim 1 the second detectable signal must be distinguishable from the first detectable signal and the third detectable signal must be distinguishable from the first detectable signal and the second detectable signal – the claims are not drawn to a method that utilizes three different chromogens of three different colors1.  Sung et al. discloses a triplex method of labeling three different antigens using a cocktail comprising three different antibodies, each of which is visualized using one or another reagent to generate three distinct, detectable signals – one that demarcates the location of an antibody bound to AMACR, one that demarcates the location of an antibody bound to 34E12, and one that demarcates the location of an antibody bound to p63 (see, e.g., the abstract).  So contrary to Applicant’s previous argument, the method described by Sung et al. generates three detectable signals identifying the location of the three different antibodies that are used to detect the three different antigens (AMACR, 34E12, and p63).  Therefore the claimed invention is a method that appears indistinguishable from the method suggested by the prior art (i.e., a triple-staining immunohistochemical staining procedure to analyze the expression of PD-L1, cytokeratin, and CD4).
Applicant has again traversed the propriety of maintaining this ground of rejection 
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Admittedly, as explained above, Ghebeh et al. teaches a double-staining immunohistochemical staining procedure but does not suggest using a triple-staining immunohistochemical staining procedure to analyze the expression of PD-L1, cytokeratin, and CD4.  Nevertheless, this deficiency is remedied by the teachings of Sung et al., which teaches a triple-staining immunohistochemical staining procedure.
	Applicant has argued that although Sung et al. teaches a triplex immunohistochemical assay that stains and detects three different antigens (markers), Sung et al. uses only two different chromogens.
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the use of three different chromogens) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 1 does not make any mention of a chromogen, much less three different chromogens.  Again, as previously explained, according to claim 1 the second detectable signal must be distinguishable from the first detectable signal and the third detectable signal must be distinguishable from the first detectable signal and the second detectable signal – the claims are not drawn to a method that utilizes three different chromogens of three different colors.2  Sung et al. discloses a triplex method of labeling three different antigens using a cocktail comprising three different antibodies, each of which is visualized using one or another reagent to generate three distinct, E12, and one that demarcates the location of an antibody bound to p63 (see, e.g., the abstract).  So contrary to Applicant’s previous argument, the method described by Sung et al. generates three detectable signals identifying the location of the three different antibodies that are used to detect the three different antigens (AMACR, 34E12, and p63).  Therefore the claimed invention is a method that appears indistinguishable from the method suggested by the prior art (i.e., a triple-staining immunohistochemical staining procedure to analyze the expression of PD-L1, cytokeratin, and CD4).
Applicant has argued that the signals generated are not distinguishable.
In response, if the signals are not distinguishable then how is it that the assay detects three different antigens by detecting three different signals?  Of course the signals must be distinguishable, each from the other, because otherwise it would not be possible to use the assay to detect three different antigens by observing their respective signals.
Applicant has argued with respect to claims 15 and 16 that the overlap of the dyes used by the prior art do not produce a detectable signal that is different from the first and second or third detectable signal.
In response, neither claim 15 nor claim 16 requires the detection or visualization of the fifth or sixth signals; and absent a showing otherwise the fifth and sixth signals are in fact produced, as they must certainly be, since the fifth signal is a signal produced by overlap of the first and second signals and the sixth signal is a signal produced by overlap of the first and third signals, which are produced after contacting the sample with the first primary antibody directed against PD-L1, the second primary antibody directed against cytokeratin, and third primary antibody directed against CD4, so as to permit visualization of those antibodies as in accordance with claim 1.  

11.	The rejection of claims 1, 9-16, and 26 under 35 U.S.C. 103, as being unpatentable over Xu et al. (Cancer Cell. 2014 May 12; 25 (5): 590-604 with supplemental information (pp. 1-23); electronically published May 1, 2014), is maintained. 
	Beginning at page 8 of the amendment filed March 2, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.

	Xu et al. suggests although many of the molecular alterations underlying human lung SCC were recently described, lung SCC has been challenging to model in the mouse, and there are few in vivo models for the development of novel cancer therapeutics for this disease; see entire document; e.g., Significance).  Xu et al. teaches that biallelic inactivation of two genes (i.e., Lkb1 and Pten) lead in the lung of mice leads to lung squamous cell carcinoma (SCC); see, e.g., the abstract.  Xu et al. teaches that the SCC in mice recapitulates the histology, gene expression, and microenvironment found in the human disease (see, e.g., the abstract).  Therefore, Xu et al. suggests the SCC model described is an important tool for investigating the molecular mechanisms of SCC carcinogenesis, including the identity of TPCs and the involvement of the immune microenvironment in tumor progression; see, e.g., Significance.  Moreover, Xu et al. suggests the model presented provides a platform to study new therapeutic opportunities for lung SCC through the targeting of a TPC-specific interaction with the immune cell microenvironment; see, e.g., Significance.  Xu et al. teaches an analysis of the phenotypic characteristics of samples of lesions in patients with lung squamous cell carcinoma or adenocarcinoma; see entire document (e.g., the summary; page 595, Figure 3). Xu et al. teaches the analysis is performed using flow cytometry or immunohistochemical techniques; see, e.g., page 596, Figure 4). Xu et al. teaches the tumor cells express PD-L1; see, e.g., the summary). Xu et al. teaches the tumor cells stained positively for a number of different cytokeratins; see, e.g., the summary. Xu et al. teaches the characterization of the B-cells and CD4+ or CD8+ T-cells in the lesions; see, e.g., page 597. Xu et al. teaches, for example, a FACS analysis of CD3-expressing T cells and CD19-expressing B-cells in the samples of the lesions; see, e.g., the supplemental experimental procedures. Xu et al. teaches the immunohistochemical analyses were performed using conventional methodologies3, as described by Chen et Clin. Cancer Res. 2013 Jul 1; 19 (13): 3462-73)4 (see pages 20 and 22 of the supplemental information), which included counterstaining the tissue specimens with hematoxylin and eosin (H&E staining); see, e.g., the supplemental experimental procedures.  Xu et al. teaches the anti-PD-L1 antibody used is described by Chen et al. (2013) (page 20 of the supplemental information).  Xu et al. teaches the antibody binding to a cytokeratin (see, e.g., page 21 of the supplemental information).  Citing Fatima et al., Xu et al. suggests the use of double-staining immunohistochemical analyses to detect the expression of a cytokeratin and another maker by SCC cells simultaneously (page 593, column 1).  Xu et al. teaches analysis of two different markers simultaneously with DAPI nuclear counterstaining so as to distinguish SCC and adenocarcinoma (ADC) (page 599, column 1; and Figure 6F of the supplemental information).
	In light of the teachings of Xu et al. it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have performed a multiplex analysis of the cells of the lung tumor lesions using an antibody that specifically binds to PD-L1, an antibody that specifically binds to a cytokeratin, which Xu et al. teaches is expressed the tumor cells, and an antibody that specifically binds to another immune cell marker such as CD45.  Then, because Xu et al. teaches the tumor cells stained positively for a number of different cytokeratins, it would have been obvious to select an anti-pan keratin antibody, which binds to a plurality of different cytokeratins.  Furthermore, it would it would have been obvious before the effective filing date of the claimed invention to one ordinarily skilled in the art to have performed this analysis using immunohistochemical techniques well-known to the artisan of ordinary skill in the art, such that cells expressing CD4 (e.g., T cells), for example, could be distinguished from tumor cells expressing PD-L1 and cytokeratin by different colored signals afforded by different chromogens and substrates.  The primary specimen is contacted with the primary 
Here, Applicant is reminded that the test for obviousness is not whether the claimed invention is expressly taught by a reference, otherwise it would anticipate; rather the test is what the teachings thereof would have suggested to those of ordinary skill in the art at the time of the invention.  Notably, obviousness must be established by modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. 
In addition, Applicant is reminded that when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the 
Here, given the disclosure by Xu et al. and thus presented with the suggestion that simultaneous analysis of the expression of various different cell markers may be of benefit in further studies related to the pathology of SCC and treatment thereof, and given the knowledge of routine and conventional immunohistochemical analyses, which permit analysis of the expression of more than one protein by cells in a tissue specimen simultaneously, it would have been sensible to develop and use multiplex immunohistochemical analyses to simultaneously detect the expression of PD-L1 and other markers expressed by tumor cells, stromal cells, or infiltrating immune cells (e.g., T cells and TAMs) in order to better study the disease and investigate the merit of possible treatments.   
With particular regard to claim 26, although Xu et al. does not expressly teach that at least one of the chromogens has a spectral absorbance having a full-width half-max (FWHM) of from about 30 nm to about 100 nm, Xu et al. discloses the use of a Ventana®  automated immunostainer to perform the immunohistochemical analyses (see, e.g., page 20 of the supplemental information).  Besides, the spectral properties of the chromogens that appear to have been used by Xu et al., such as HRP-green, Fast Red and DAB, are inherent properties and it would seem, given the disclosure at pages 24 and 25 of the instant application’s specification, that each of Fast Red and DAB are in fact chromogens that exhibit spectral absorbance with FWHM value falling within the requisite range.  Furthermore, as this seems necessarily the case6, it seems that since both signals are detected simultaneously it must have been necessary to illuminate the stained specimens using a light source having a spectral emission with a second FWHM of not more than about 250 nm depending upon the spectral absorbance exhibited by the chromogen.
Accordingly, absent a showing of any unobvious difference, it is submitted that the disclosure by Xu et al. would have rendered obvious the claimed invention as of the effective filing date of the claimed invention.
Applicant previously traversed the propriety of maintaining this ground of rejection 
In response, as previously explained, first, it is aptly noted that according to claim 1 the second detectable signal must be distinguishable from the first detectable signal and the third detectable signal must be distinguishable from the first detectable signal and the second detectable signal – the claims are not drawn to a method that utilizes three different chromogens of three different colors7.  Nevertheless, as noted in the rejection, Xu et al. teaches the immunohistochemical analyses were performed using conventional methodologies as described by Chen et al. (Clin. Cancer Res. 2013 Jul 1; 19 (13): 3462-73) and according to Chen et al. the analysis is performed using a Benchmark XT autostainer (Ventana Medical System) with standard antigen retrieval methods.  Accordingly it would appear that Xu et al. teaches the use of an apparatus designed for multiplex immunohistochemical analyses using multiple different primary antibodies, secondary antibodies conjugated to HRP and/or AP, and multiple different chromogens that absorb light of different wavelengths in the visible range.  Arguendo, even if Xu et al. does not describe the actual use of a Benchmark XT autostainer to stain the specimens using three different chromogens or more particularly DAB to produce a brown color, Fast Red to produce a red color, and HRP-green to produce a green color, doing so would have been seen as an obvious variation of the methods that were used.  If for no other reason the use of three differently colored chromogens permits eye-appealing photographs, but otherwise it would only be seen advantageous to use multiple different colors so that the different antigens detected in the specimens are more clearly distinguished, each from the others.
Then, too, in further response to Applicant’s argument that there is no teaching, suggestion, or motivation to practice the claimed invention given the teachings of Xu et al., as explained previously, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, in light of the teachings of Xu et al., as explained above, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have performed a multiplex analysis of the cells of the lung tumor lesions using an antibody that specifically binds to PD-L1, an antibody that specifically binds to a cytokeratin, which Xu et al. teaches is expressed the tumor cells, and an antibody that specifically binds to another immune cell marker such as CD4.
Applicant has again traversed the propriety of maintaining this ground of rejection arguing that the instant claims are drawn to a multiplex method using three antibodies visualized in three different colors generated by chromogens.
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the use of different chromogens that produce different colors) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant has also argued that the prior art describes only “two-color stains”.
In response,  Xu et al. teaches the staining of fixed and sectioned tumorspheres using DAPI to produce a blue signal, an anti-p63 antibody to produce a green signal, and an anti-SPC antibody to produce a red signal, so as to permit differentiation of different histotypes (see, e.g., Figure S6).  This assay produced three colors using three different chromogens.  It follows of course that Applicant’s argument is based upon an apparent misconception – contrary to the argument that the prior art describes only “two-color stains”, it very clearly describes a triplex immunohistochemical assay that generates three different signals of three different colors: red, green, and blue.  So then, as explained above, in light of the teachings of Xu et al. it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have performed 
Applicant has further argued that even if a triplex assay was possible at the time (and indeed it was since Xu et al. very clearly shows this to be the case), “nothing in Xu teaches or suggests it would be obvious to combine pan-CK, PD-L1, and CD4” (page 9 of the amendment).
In response, the claimed invention would have been obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention for the reasons that have been provided.  Why is it that Applicant has argued “nothing in Xu teaches or suggests it would be obvious to combine pan-CK, PD-L1, and CD4”?  It is unclear, but as explained above it would have been obvious to do so because Xu et al. teaches the tumor cells stained positively for a number of different cytokeratins, such that it would have been obvious to select an anti-pan keratin antibody, which binds to a plurality of different cytokeratins.  Furthermore, it would it would have been obvious to have performed this analysis using immunohistochemical techniques well-known to the artisan of ordinary skill in the art, such that cells expressing CD4 (e.g., T cells), for example, could be distinguished from tumor cells expressing PD-L1 and cytokeratin by different colored signals afforded by different chromogens and substrates. 
Applicant has argued that the motivation that would allegedly provide one with the impetus practice the claimed invention, which would have been obvious over the teachings of Xu et al., is not based on anything taught by Xu et al but is “pure speculation” (page 9 of the amendment).  
In response, it is submitted that one ordinarily skilled in the art would have been motivated to have practice the claimed invention so in order to quantify the numbers of the different types of cells present in the samples or perhaps to isolate one type of cell from another type of cell for further analysis of one or the other types of cell.  This is not based upon speculation but on an understanding, which is made evident by the teachings of the prior art, that there was and still is continued need to further develop and improve 
Here Applicant is reminded that as stated by the Court in deciding Ortho-McNeil Pharm., Inc. v. Teva Pharm. Indus., Ltd., 344 Fed. Appx. 595, 598, 93 U.S.P.Q.2d 1125 (Fed. Cir. 2009):  “Inventions in most instances rely upon building blocks long since uncovered, and combine elements that are in some sense already known. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 418-19, 127 S.Ct. 1727, 167 L.Ed.2d 705 (2007). The combination of familiar elements according to known methods is likely to be obvious, however, when it does no more than yield predictable results. Id. at 1739. Each case must be decided in its particular context, including the characteristics of the science or technology, the nature of the choices available to one skilled in the art, the specificity of the prior art, and the predictability of results in the area of interest. Abbott Labs. v. Sandoz, Inc., 544 F.3d 1341, 1352 (Fed. Cir. 2008).”
If Applicant has a different reason for practicing the claimed invention, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Furthermore, if Applicant’s use of the claimed invention is intended to provide data of a significance that may differ from that suggested by the prior art, “merely discovering and claiming a new benefit of an old process cannot render the process again patentable." King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267 , 1275 (Fed. Cir. 2010).  This the Court has decided is true even where there are “[n]ewly discovered results of known processes directed to the same purpose... because such results are inherent.” Bristol-Myers Squibb Co. v. Ben Venue Labs., Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001).
At any rate, “[we] have repeatedly held that the motivation to modify a prior art reference to arrive at the claimed invention need not be the same motivation that the patentee had. See KSR, 550 U.S. at 420, 127 S.Ct. 1727 (stating that it is error to look ‘only to the problem the patentee was trying to solve’); see also In re Kahn, 441 F.3d 977, 990 (Fed.Cir.2006) (‘[T]he skilled artisan need not be motivated to combine [the prior art] In re Beattie, 974 F.2d 1309, 1312 (Fed.Cir.1992) (‘[T]he law does not require that the references be combined for the reasons contemplated by the inventor.’))); DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356, 1361 (Fed.Cir.2006) (stating that the motivation to modify the prior art to arrive at the claimed invention ‘may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself.’).”  Alcon Research, Ltd. v. Apotex Inc., 687 F.3d 1362, 1368, 103 U.S.P.Q.2d 1737,1742 (Fed. Cir. 2012).
In addition, it is noted that in deciding In re Oetiker, 977 F.2d 1443, 24 U.S.P.Q.2d 1443 (Fed. Cir. 1992) Judge Nies wrote: 

“I believe that it would better reflect the concept of obviousness to speak in terms of ‘from the prior art’ rather than simply ‘in the prior art.’ The word ‘from’ expresses the idea of the statute that we must look at the obviousness issue through the eyes of one of ordinary skill in the art and what one would be presumed to know with that background. What would be obvious to one of skill in the art is a different question from what would be obvious to a layman. An artisan is likely to extract more than a layman from reading a reference.”  Id. 977 F.2d at 

Accordingly Applicant is reminded that the artisan of ordinarily skill in the art, as opposed to a layman, will read the prior art, not only for its literal content, but for its meaning and suggestion in light of what is already known in the art.           
 	As the U.S. Supreme court has opined:  “The diversity of inventive pursuits and of modern technology counsels against confining the obviousness analysis by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasizing the importance of published articles and the explicit content of issued patents.”  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705, 82 U.S.P.Q.2d 1385, 2007 ILRC 1653, 22 ILRD 394, 75 U.S.L.W. 4289 (2007). 
Furthermore, “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.” KSR , 550 at 421. Hence, in making an obviousness determination, it is appropriate to “take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR, 550 U.S. at 418.
Applicant has argued that DAB and Fast Red are not chromogens having a FWHM within the recited range as evidenced by “the Day reference” (page 10 of the amendment).
In response, it would seem that the argument directly contradicts the indications Lab. Invest. 2017 Jan; 97 (1): 104-113) only discloses the FWHM values of deposited DAB-tyramide and Fast Red-tyramide conjugates.  It does not appear to disclose the FWHM values of unconjugated dyes.  As explained above, it appears that per the disclosure one or more of the chromogens of the prior art are chromogens that exhibit FWHMs with values falling within the requisite range of values.  Furthermore, it is aptly noted that claim 26, which recites a limitation that at least one of the chromogens has a spectral absorbance having an FWHM of about 30 mm to about 100 mm, is not drawn to a method that uses any one particular chromogen (e.g., a DAB-tyramide conjugate) and in fact it is only according to claim 10 that the first, second, or third signal is amplified by tyramide conjugation.  Xu et al. teaches multiple different chromogens, which are known in the art, are suitably used.  Nevertheless, it would be understood that the greater the overlap in the absorbance spectra of different chromogens, the higher the likelihood that the signals may be difficult to distinguish; and it therefore it would be obvious to select chromogens that have relatively narrow absorbance spectra, which have relatively lower FWHMs, for use in multiplex assays in order to minimize overlap and provide for more distinct signals.  “If a person of ordinary skill can implement a predictable variation [of the prior art], § 103 likely bars its patentability.” KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 417, 127 S.Ct. 1727, 167 L.Ed.2d 705 (2007).  
Applicant is reminded that the test for obviousness is not whether the claimed invention is expressly taught by a reference, otherwise it would anticipate; rather the test is what the teachings thereof would have suggested to those of ordinary skill in the art at the time of the invention.  Notably, obviousness must be established by modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  A large number of chromogens were known as of the effective filing date of the claimed invention which are suitably used to stain antigens in multiplex immunohistochemical assays and when there is a design need or market pressure to solve a problem (e.g., to improve upon methods for distinguishing different types of cells and tissues using multiplex immunohistochemical analyses to simultaneously detect different antigens or markers) and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  
Thus, although Applicant’s arguments have been carefully considered, it is 

New Grounds of Rejection
Claim Rejections – 35 U.S.C. § 103 
12.	Claims 1, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ghebeh et al. (Neoplasia. 2006 Mar; 8 (3): 190-8) (of record) in view of Sung et al. (Hum. Pathol. 2007 Feb; 38 (2): 332-41) (of record), as applied to claim 1 and 11-16 above, and further in view of Tóth et al. (J. Histochem. Cytochem. 2007 Jun; 55 (6): 545-54).
	Each of Ghebeh et al. and Sung et al. teaches that which is set forth above in the rejection of claims 1 and 11-16, but neither expressly teaches the amplification of the signals using tryamide signal amplification.
	This deficiency is remedied by the teachings of Stack et al.
	Tóth et al. teaches simultaneous visualization of multiple antigens using a multiplex immunohistochemical analysis (mIHC) that uses tyramide signal amplification (TSA) in conjunction to provide enhanced sensitivity; see entire document (e.g., the abstract; pages 545; and Figure 9 at page 552).
	Accordingly it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have performed the multiplex immunohistochemical analyses using tyramide signal amplification (TSA) in conjunction with multispectral image analysis as suggested by Stack et al. and Tóth et al.

13.	Claims 1 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ghebeh et al. (Neoplasia. 2006 Mar; 8 (3): 190-8) (of record) in view of Sung et al. (Hum. Pathol. 2007 Feb; 38 (2): 332-41) (of record), as evidenced by U.S. Patent Application Publication No. 2013/0260379-A1 (of record).
	Each of Ghebeh et al. and Sung et al. teaches that which is set forth above in the 
	  Nevertheless, the spectral properties of the chromogens described by Ghebeh et al. and Sung et al. are inherent properties and it would seem, given the disclosure at pages 24 and 25 of the instant application’s specification, that each of Fast Red and DAB are in fact chromogens that exhibit spectral absorbance with FWHM value falling within the requisite range.8  	
In addition, as evidenced by U.S. Patent Application Publication No. 2013/0260379-A1, at least one of the chromogens described by the prior art (Fast Red and DAB) exhibits a spectral absorbance having a full-width half-max (FWHM) of from about 30 nm to about 100 nm. 
Notably Applicant has argued that Day et al. (Lab. Invest. 2017 Jan; 97 (1): 104-113) provides evidence that DAB and Fast Red do not have the requisite spectral properties to meet the limitation recited by claim 26.
In response, it appears that Day et al. only discloses the FWHM values of deposited DAB-tyramide and Fast Red-tyramide conjugates.  It does not appear to disclose the FWHM values of unconjugated dyes.  What are the FWHM values of the unconjugated dyes if not falling within the range of values specified by the claims?  This is a relevant question considering the fact that it appears the specification describes these dyes as having the requisite FWHM values.9   
Here Applicant is duly reminded that the Office does not have the facilities or the resources for examining and comparing the claimed invention to the process taught by the prior art so as to determine whether or not the products used therein exhibit properties that are distinct from those used in practicing the claimed invention.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed invention is different than the method taught by the prior art.  See In re Best, 562 F.2d Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).

14.	Claims 1 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ghebeh et al. (Neoplasia. 2006 Mar; 8 (3): 190-8) (of record) in view of Sung et al. (Hum. Pathol. 2007 Feb; 38 (2): 332-41) (of record), as applied to claim 1 and 11-16 above, and further in view of van der Loos (J. Histochem. Cytochem. 2008 Apr; 56 (4): 313-28) (of record).
	Each of Ghebeh et al. and Sung et al. teaches that which is set forth above in the rejection of claims 1 and 11-16.
Ghebeh et al. and Sung et al. do not expressly teach the use of an HRP-conjugated secondary antibody and DAB to produce a brown colored signal where PD-L1 is present, the use of an AP-conjugated second antibody and Fast Red chromogen and naphthol to produce a red colored signal where cytokeratin is present, and an HRP-conjugated secondary antibody and an HRP-green chromogen to produce a green colored signal where CD4 is present.
van der Loos teaches multiple immunoenzyme staining to simultaneously visualize multiple different antigens (markers); see entire document (e.g., the abstract).  van der Loos teaches that staining different antigens using different chromogens facilitates the simultaneous detection of the different antigens; see, e.g., page 324.  van der Loos teaches there are many different chromogens that are suitably used including in particular DAB, Fast Red, and green chromogens, which are substrates of HRP or AP and which react with these enzymes to generate visual signals of different colors and/or different combinations of colors; see, e.g., Table 2 at page 314; page 318; and Figure 12 at page 323.  van der Loos teaches an HRP-conjugated secondary antibody, which binds to a primary antibody, catalyzes a reaction with DAB to produce a brown color; see, e.g., page 324.  van der Loos teaches another HRP-conjugated secondary antibody, which binds to another primary antibody, catalyzes a reaction with a green chromogen to produce a green color; see, e.g., page 317. 
Accordingly it is submitted that the claimed invention would be seen as an obvious variant of the method suggested by the prior art such that is would have been prima facie .

15.	Claims 1 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ghebeh et al. (Neoplasia. 2006 Mar; 8 (3): 190-8) in view of Sung et al. (Hum. Pathol. 2007 Feb; 38 (2): 332-41), as applied to claim 1 and 11-16 above, and further in view of WO2013148498-A1.
Each of Ghebeh et al. and Sung et al. teaches that which is set forth above in the rejection of claims 1 and 11-16, but neither expressly teaches using three different chromogens or more particularly DAB to produce a brown color, Fast Red to produce a red color, and HRP-green to produce a green color.
This deficiency is remedied by the teachings of WO2013148498-A1.
WO2013148498-A1 (Nelsen et al.) teaches multiplex immunohistochemical analyses that use three different chromogens to produce different colors or more particularly DAB to produce a brown color, Fast Red to produce a red color, and HRP conjugated green chromogen (e.g., malachite green) to produce a green color; see entire document (e.g., the section entitled, “Methods”).
  	Accordingly it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have performed a triple-staining immunohistochemical staining procedure to analyze the expression of PD-L1, cytokeratin, and CD4, as suggested by the teachings of Ghebeh et al. in view of the teachings of Sung et al. and Nelsen et al., using DAB to produce a brown color, Fast Red to produce a red color, and HRP conjugated green chromogen (e.g., malachite green) to produce a green color.  One ordinarily skilled in the art before the effective filing date of the claimed invention would have been motivated to so in order to assess the expression of PD-L1, cytokeratin, and CD4 by the cells of a single tissue specimen.    

s 1 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (Cancer Cell. 2014 May 12; 25 (5): 590-604 with supplemental information (pp. 1-23); electronically published May 1, 2014). 
Xu et al. teaches that which is set forth in the above rejection of claims 1, 9-16, and 26 under 35 U.S.C. 103.  To reiterate, in part, Xu et al. teaches the immunohistochemical analyses were performed using conventional methodologies10, as described by Chen et al. (Clin. Cancer Res. 2013 Jul 1; 19 (13): 3462-73)11 (see pages 20 and 22 of the supplemental information), which included counterstaining the tissue specimens with hematoxylin and eosin (H&E staining); see, e.g., the supplemental experimental procedures.  Notably Xu et al. teaches the staining of fixed and sectioned tumorspheres using DAPI to produce a blue signal, an anti-p63 antibody to produce a green signal, and an anti-SPC antibody to produce a red signal, so as to permit differentiation of different histotypes (see, e.g., Figure S6). 
However Xu et al. does not expressly teach the use of an HRP-conjugated secondary antibody and DAB to produce a brown colored signal where PD-L1 is present, the use of an AP-conjugated second antibody and Fast Red chromogen and naphthol to produce a red colored signal where cytokeratin is present, and an HRP-conjugated secondary antibody and an HRP-green chromogen to produce a green colored signal where CD4 is present.
Nevertheless, it is submitted that the claimed invention would be seen as an obvious variant of the method suggested by the prior art such that is would have been prima facie obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to use an HRP-conjugated secondary antibody and DAB to produce a .

Conclusion
17.	No claim is allowed.

18.	As before noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	WO 2015/181343-A2 teaches multiplex immunohistochemical analyses for detection of a plurality of different cellular markers.
	Each of U.S. Patent Application Publication Nos.  2017/0023579-A1, 2017/0082627-A1, 2017/0212122-A1, and 2016/0370370-A1 teaches multiplex immunohistochemical analyses for detection of a plurality of different cellular markers.
Levenson et al. (Lab. Invest. 2015 Apr; 95 (4): 397-405; electronically published March 2, 2015) reviews multiplex immunohistochemistry and chromogens used to image pluralities of different proteins in single tissue specimens. 
Dixon et al. (Expert Rev. Mol. Diagn. 2015; 15 (9): 1171-86; electronically published August 6, 2015) reviews recent developments in multiplexing techniques for immunohistochemistry.
Yanagita et al. (Appl. Immunohistochem. Mol. Morphol. 2011 Dec; 19 (6): 509-13) teaches rapid multiplex immunohistochemistry using 4 antibodies to differentiate adenocarcinoma of the lung from squamous cell carcinoma of the lung.
	U.S. Patent Application Publication No. 2008/0299555-A1 teaches multiplex immunohistochemical analyses for detection of a plurality of different cellular markers.
	Takada et al. (Anticancer Res. 2016 Jul; 36 (7): 3409-12) teaches an immunohistochemical analysis of PD-L1  expression in SCC using an anti-PD-L1 antibody designated SP142.
	Chen et al. (Clin. Cancer Res. 2013 Jul 1; 19 (13): 3462-73) teaches PD-L1 expression by B-cell lymphoma cells. 
Am. J. Pathol. 1991 Jun; 138 (6): 1413-22) teaches cytokeratin expression by lymphoma cells. 
Gaiser et al. (Acta Haematol. 2007; 117 (2): 122-7) teaches tyramide signal amplification for enhanced detection of proteins by immunohistochemical methods. 
Warford et al. (Methods. 2014 Nov; 70 (1): 28-33; electronically published March 12, 2014) reviews detection and visualization systems in used immunohistochemistry. 
Velcheti et al. (Lab Invest. 2014 Jan; 94 (1): 107-16) teaches PD-L1 expression by non-small cell lung cancer cells. 
Ogata et al. (Leuk. Res. 2012 Oct; 36 (10): 1229-36) teaches PD-L1 (B7- H1/CD127) expression by acute leukemia cells transformed from MDS and characterization of the phenotypes of cells using multiplex FACS analyses.
Zhang et al. (Blood. 2009 Aug 20; 114 (8): 1545-52) teaches PD-L1 expression by AML cells. 
Cheong et al. (Hematology. 1996; 1 (3): 223-5) teaches cytokeratin expression by AML cells.
Lehr et al. (J. Histochem. Cytochem. 1999 Jan; 47 (1): 119-26) teaches complete chromogen separation and analysis in double immunohistochemical stains using Photoshop-based image analysis.
CISION PR Newswire release (August 25, 2014): "Spring Bioscience launches highly sensitive PD-L1 (SP142) antibody for immunotherapy research" (pp. 1-4) describes anti-PD-L1 antibody SP142.
Each of U.S. Patent Application Publication Nos. 2017/0023579-A1, 2017/0101672-A1, 2015/0045251-A1, 2017/0212122-A1, 2015/0309035-A1, 2016/0333085-A1, 2016/0370370-A1, 2014/0357509-A1, and 2015/0045251-A1 teaches many different chromogens for use in multiplex immunohistochemical analyses for detection of a plurality of different cellular markers including DAB, HRP-green, and Fast Red.
D’Angelo et al. (Hum. Pathol. 2015 Mar; 46 (3): 357–365; published on-line November 15, 2014; pp. 1-19) teaches a triple stain immunohistochemical analysis of CD3, CD4, and FOXP3 using DAB, purple, and red chromogens.
Nelson et al. (Br. J. Cancer. 2015 Oct 20; 113 (8): 1197-205; electronically 
Ross et al. (Am. J. Clin. Pathol. 2013 Jan; 139 (1): 62-70) teaches a multiplex, trichromogen immunostain of antibodies specific to CK7, p63, and E-cadherin using DAB, Vector® Blue, and Refine Red chromogens.
Park et al. (Hum. Pathol. 2013 Oct; 44 (10): 2282-92; electronically published July 12, 2013) teaches a multiplex immunostain using three antibodies and three chromogens. 
Ginter et al. (Am. J. Clin. Pathol. 2015 Dec; 144 (6): 869-79) teaches a multiplex immunostain using three antibodies and three chromogens.
Karla et al. (Alexander E. Kalyuzhny (ed.), Signal Transduction Immunohistochemistry: Methods and Protocols, Methods in Molecular Biology, vol. 1554, DOI 10.1007/978-1-4939-6759-9_17, © Springer Science+Business Media LLC, February 2017; pp. 1-15) teaches a multiplex immunostain protocol in which three antibodies and three chromogens are used.
Daoud et al. (J. Clin. Pathol. 2012 May; 65 (5): 437-40) teaches a multiplex immunostain using three antibodies and three chromogens.
Lee et al. (Cells Tissues Organs. 2012; 195 (5): 456-64) teaches a multiplex immunostain using three antibodies and three chromogens.
Huang et al. (Oncotarget. 2015 Aug 21; 6 (24): 20278-87) teaches a multiplex immunostain using three antibodies and three chromogens.
Herawi et al. (Am. J. Surg. Pathol. 2007 Jun; 31 (6): 889-94) teaches a multiplex immunostain using three antibodies and three chromogens.
Yan et al. (PLoS One. 2014 Aug 4; 9 (8): e104068; pp. 1-16) teaches a multiplex immunostain using four antibodies and four chromogens.
Newly cited, Ramos-Vara (Vet. Pathol. 2005 Jul; 42 (4): 405-26) reviews technical aspects of immunohistochemistry and teaches the use of an HRP-conjugated secondary antibody and DAB to produce a brown colored signal, an AP-conjugated secondary antibody and Fast Red/naphthol to produce a red colored signal, and an HRP-conjugated secondary antibody and HRP-green chromogen to produce a green colored signal.
IHC Guidebook: Sixth Edition. “Immunohistochemical Staining Methods”. Eds. Taylor C., and Rudbeck, L.; 2013 (pp. 1-218) teaches multiplex immunohistochemical and 

19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                         

slr
April 29, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is only according to claim 31 that the first signal is generated using DAB to produce a brown color, the second signal is generated using Fast Red to produce a red color, and the third signal is generated using HRP-green to produce a green color.
        2 It is only according to claim 31 that the first signal is generated using DAB to produce a brown color, the second signal is generated using Fast Red to produce a red color, and the third signal is generated using HRP-green to produce a green color.
        3 Such conventional methodology includes the steps to which claim 8 is directed; and even if the actual steps used by the authors of the prior art publication were to differ, the steps to which the claim is directed would be seen as an obvious variation of the steps described by the prior art. Here it is noted that the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.
        
        4 Chen et al. discloses that the analysis is performed using a Benchmark XT autostainer (Ventana Medical System) with standard antigen retrieval methods and the UltraView™ Universal DAB Detection Kit (Ventana Medical Systems); see entire document (e.g., page 3464).
        
        5 This position is supported by the fact that Xu et al. cites Fatima et al. as describing a double-staining immunohistochemical procedure for analyzing the expression of more than one marker, which Fatima et al. discloses was found useful as an adjunct test for diagnosis of pulmonary SCC.
        6 “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990).
        
        7 It is only according to claim 31 that the first signal is generated to produce a brown color, the second signal is generated to produce a red color, and the third signal is generated to produce a green color.
        8 “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990).
        
        9 As an aside, if DAB and Fast Red are not dyes that exhibit FWHM values in the requisite range, then which dyes are taught by the specification for use in practicing the claimed invention according to claim 26?
        10 Such conventional methodology includes the steps to which claim 8 is directed; and even if the actual steps used by the authors of the prior art publication were to differ, the steps to which the claim is directed would be seen as an obvious variation of the steps described by the prior art. Here it is noted that the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.
        
        11 Chen et al. discloses that the analysis is performed using a Benchmark XT autostainer (Ventana Medical System) with standard antigen retrieval methods and the UltraView™ Universal DAB Detection Kit (Ventana Medical Systems); see entire document (e.g., page 3464).